Citation Nr: 0532146	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  04-28 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1968. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for 
bilateral hearing loss disability and assigned a 
noncompensable evaluation, effective September 23, 2003. 

In September 2005, the veteran testified at a personal 
hearing before the Board.   A transcript of that hearing has 
been associated with the claims file.


FINDING OF FACT

Throughout the rating period on appeal, the veteran has 
demonstrated Level II hearing in the right ear and Level IV 
hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002).  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
(VA), upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC  8-2003.

In this case, the issue of entitlement to a compensable 
evaluation for service-connected bilateral hearing loss stems 
from a notice of disagreement following notice of the January 
2004 rating decision as to the service connection claim for 
which VCAA notice had been issued in September 2003.  As 
such, the VCAA notice exception outlined in VAOPGCPREC 8-2003 
is applicable.  

The Board observes that the September 2003 letter was issued 
prior to the initial AOJ decision.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether in the September 2003 
letter, the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claims.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence, for the following reason.  The 
AOJ's September 2003 letter informed him that additional 
information or evidence could be submitted to support his 
claim, and asked him to send the information or evidence to 
the AOJ.  In addition, the May 2004 Statement of the Case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as private 
treatment records and VA examination records.  The veteran 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim. 

The Board observes that the veteran has asserted that his 
December 2003 VA audiological examination for compensation 
and pension purposes was insufficient and that a new 
examination is warranted.  However, the Board, after a 
careful review of the record, finds that such examination is 
adequate for rating purposes and a new examination is not 
necessary.  See 38 C.F.R. §§  3.326, 3.327 (2005).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

As the veteran takes issue with the initial rating assigned 
when service connection was granted for bilateral hearing 
loss disability, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings. Fenderson v. 
West, 12 Vet. App. 119 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2005);  See Esteban v. Brown, 6 Vet. App 259 (1994).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  
Under, these criteria, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average pure tone threshold level as measured by 
pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz.  The degree of disability for 
bilateral service-connected defective hearing is ascertained 
by the application of the rating schedule, which establishes 
11 auditory acuity levels, ranging from Level I (for 
essentially normal acuity) through Level XI (for profound 
deafness). See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).

In addition, 38 C.F.R. § 4.86 (2005) applies to exceptional 
patterns of hearing impairment.  Under its provisions, when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

Legal Analysis
 
In this case, the record reflects that the veteran underwent 
private audiometric examination in February 2002 and July 
2003.  The Board observes that these examination reports 
contain speech recognition scores, as well as the 
uninterpreted results of his pure tone threshold evaluation.  
However, the Board notes that it is precluded from 
interpreting pure tone threshold results in order to 
determine the severity of the veteran's current hearing loss 
disability. See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).

On VA audiometric examination in December 2003, the reported 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
65
60
60
LEFT

45
65
65
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 80 percent in the left ear. 

The Board finds that these findings fail to demonstrate that 
a compensable evaluation is warranted for the veteran's 
service-connected hearing loss disability.  In this regard, 
under the criteria set forth in the 38 C.F.R. § 4.85 of 
Rating Schedule, the results of this audiometric evaluation 
reveals that the veteran has Level II hearing in the right 
ear and Level IV hearing in the left ear. Such findings 
correspond to a noncompensable (0 percent) evaluation. 

The Board acknowledges the veteran's assertion that he could 
be entitled to an increased evaluation under the provisions 
of 38 C.F.R. § 4.86(a) and/or (b) (2005).  As stated above, 
an exceptional pattern of hearing impairment exists when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz.  However,  
because the puretone thresholds as found on the December 2003 
VA examination do not meet the above reference requirements, 
the Board concludes that such findings do not represent an 
exceptional pattern of hearing impairment as contemplated in 
the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2005).

Accordingly, the Board concludes that the weight of the 
evidence is against the veteran's claim for a compensable 
evaluation for bilateral hearing loss disability, and the 
claim must be denied.


ORDER

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


